Citation Nr: 1100507	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to the service-connected glomerulonephritis, 
arterial hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel







INTRODUCTION


The Veteran served on active duty from June 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Specifically, there are Spanish documents in the claims file that 
have not been translated.  As this action should have been 
completed before the case was transferred to the Board, the case 
must be remanded for completion of this action.  Furthermore, any 
additional Spanish documents that are received upon remand must 
be translated prior to the case being returned to the Board.

Additionally, there is an indication that VA treatment records 
remain outstanding.  Specifically, the claims file contains 
treatment records dated through March 2000 and from September 
2008 through December 2008, but it appears that the Veteran 
continued to receive VA treatment.  Therefore, all outstanding VA 
treatment records, including all diagnostic test results, should 
be obtained and associated with the claims file upon remand.

Furthermore, there is an indication that the Veteran has been in 
receipt of disability benefits from the Social Security 
Administration (SSA) since November 1991.  See October 2005 SSA 
inquiry printout.  As these records may contain pertinent 
evidence, any determinations and medical records associated with 
the Veteran's claim for SSA disability benefits, including any 
periodic renewals of such benefits, should be obtained and 
associated with the claims file upon remand.

The Veteran was most recently afforded a VA heart examination in 
January 2008.  At that time, it was determined that he did not 
have a current heart disorder, other than the already service-
connected arterial hypertension.  As it is possible that this 
opinion may change after all outstanding medical records and 
other evidence have been received, the Veteran should be 
scheduled for another VA examination to determine the nature and 
etiology of any current heart disorder.  The examiner should 
indicate whether the Veteran has a current heart disorder and 
whether any such disorder was incurred or aggravated as a result 
of any service-connected disability, or was otherwise incurred or 
aggravated as a result of service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the translation of all 
Spanish documents currently contained in 
the claims file, including but not limited 
to those marked with paper clips and tabs, 
as well as any further Spanish documents 
that may be received upon remand.  

2.  Request copies of any outstanding VA 
treatment records, to include any records 
from March 2000 through September 2008, 
and any records from December 2008 
forward.  All diagnostic test results 
should specifically be requested.  If the 
Veteran identifies any outstanding private 
treatment records, appropriate efforts 
should also be made to obtain such 
records, after obtaining the necessary 
authorizations.

3.  Request copies of any determinations 
and medical records associated with the 
Veteran's SSA disability benefits, to 
include the initial claim and any periodic 
renewals of benefits. 

4.  All requests and all responses for the 
above-described records, including negative 
responses, must be documented in the claims 
file.  All records received must be 
associated with the claims file.  Requests 
for records from SSA and VA must continue 
until a determination is made that such 
records do not exist or any further efforts 
to obtain them would be futile.  If any 
records cannot be obtained after making 
appropriate efforts, the Veteran should be 
notified and allowed an opportunity to 
provide the records.

5.  After completing the above-described 
development, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
heart disorder.  The entire claims file 
and a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following:

(a)  Does the Veteran currently have 
a heart disorder, other than the 
already service-connected arterial 
hypertension?  If so, please specify 
any symptoms of such condition.  

(b)  For any diagnosed heart 
disorder, is it at least as likely as 
not (probability of 50 percent or 
more) that such condition is 
proximately due to, or the result of, 
or was aggravated beyond its normal 
progression as a result of the 
Veteran's service-connected 
glomerulonephritis, arterial 
hypertension, or any other service-
connected disability?  

(c)  If any diagnosed heart disorder 
was not caused or aggravated by a 
service-connected disability, is at 
least as likely as not (probability 
of 50 percent or more) that any such 
condition was otherwise incurred in 
or aggravated by the Veteran's active 
duty service?

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

6.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


